*393Opinion by
Johnson, J.
It was stipulated that the merchandise and issues are the same in all material respects as those in Austin, Nichols & Co., Inc. v. United States (22 Cust. Ct. 33, C. D. 1155). For the reasons stated in the cited authority, the first claim of the plaintiff was sustained. It was also stipulated that the facts and issues herein are similar to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as not landed, not found, were not in fact received by the importer. In accordance with stipulation of counsel and following the cited authority it was held that an allowance in duties and internal revenue taxes should be made as to 'the merchandise respecting the quantities reported by the discharging inspector as not landed, not found. The protest was sustained to the extent indicated.